DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US Doc. No. 20150185769).
Regarding claim 1, Takata discloses a touch pad structure, comprising: a base (Figures 8A, elements 40 and 73); a guiding component, rotatably disposed on the base (Figures 9A-C, element 41); a touch pad, disposed above the base, the guiding component being located between the base and the touch pad (1 and 3); and a switch, wherein the touch pad has an inner surface facing the base, the switch is disposed on the inner surface (23), a guiding structure is disposed on the inner surface and slidably connected to the guiding component, the touch pad moving toward the base drives the guiding component to rotate relative to the base through the guiding structure, and the touch pad moves along a vertical direction (as shown in Figures 9B/C – note that depressing the touchpad moves in the vertical direction).
Regarding claim 6, Takata discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a position-limiting frame, the position-limiting frame being fixed to the base and surrounding the touch pad (Figure 8A, elements 40 and 70-74).
Regarding claim 7, Takata discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the base has a triggering boss protruding toward the touch pad, and the triggering boss is aligned to the switch (see Figures 9A-C – note the center section which supports the touchpad).
Regarding claim 8, Takata discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a spring, wherein the spring is disposed between the touch pad and the base (as shown in Figure 8B).

Allowable Subject Matter
Claims 2-5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Villain (US Doc. No. 20120103773) discloses a trackpad that is rotatably secured to a laptop computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694